DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fail to teach either singly or in combination an illumination device comprising: and wherein the substrate comprises: a bottom dielectric layer coupled to the heat sink and configured for providing a first thermal impedance in a lateral direction, and a second thermal impedance lower than the first thermal impedance in a vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0072760 to Schwalenberg et al discloses (fig. 7) an illumination device (101) comprising: a light emitter (102, 103, 104) configured to emit visible light (green, red, blue); a substrate (106, 1011) comprising a top surface (106 front surface, 1011 front surface) and a bottom surface (106 rear surface, 1011 rear surface), the light emitter (102, 103, 104) mounted to US 2009/0072760 to Schwalenberg et al is not concern with a photodetector mounted to the top surface of the substrate; and a bottom dielectric layer coupled to the heat sink and configured for providing a first thermal impedance in a lateral direction, and a second thermal impedance lower than the first thermal impedance in a vertical direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DON J WILLIAMS/Examiner, Art Unit 2878   






/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878